Exhibit 10.1

 

EXECUTION COPY

 

SEVENTH AMENDMENT

 

SEVENTH AMENDMENT, dated as of April 21, 2006 (this “Amendment”), to the Amended
and Restated Credit Agreement, dated as of July 8, 2002 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among SIX FLAGS, INC., a Delaware corporation (“Parent”), SIX FLAGS OPERATIONS
INC., a Delaware corporation (“Holdings”), SIX FLAGS THEME PARKS INC., a
Delaware corporation (the “Primary Borrower”), the Foreign Subsidiary Borrowers
from time to time parties to the Credit Agreement (together with the Primary
Borrower, the “Borrowers”), the several banks and other financial institutions
or entities from time to time parties to the Credit Agreement, THE BANK OF NEW
YORK and BANK OF AMERICA, N.A., as syndication agents, CREDIT LYONNAIS, NEW YORK
BRANCH, as documentation agent, and LEHMAN COMMERCIAL PAPER INC., as
administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make and
have made loans and other extensions of credit to the Borrowers;

 

WHEREAS, the Borrowers have requested and, upon this Amendment becoming
effective, the Lenders will have agreed, that certain provisions of the Credit
Agreement be amended in the manner provided for in this Amendment; and

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other valuable consideration the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.           DEFINITIONS.  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

SECTION 2.           AMENDMENTS TO THE CREDIT AGREEMENT.

 

2.1           Amendments to Section 1.1 of the Credit Agreement.

 


(A)           THE DEFINITIONS OF “APPLICABLE MARGIN”, “CONSOLIDATED DEBT
SERVICE”, “CONSOLIDATED FIXED CHARGES”, “CONSOLIDATED TOTAL DEBT”, “INCREMENTAL
TRANCHE B TERM LOANS”, “LENDER ADDENDUM”, “TRANCHE B TERM LOAN”, “TRANCHE B TERM
LOAN COMMITMENT”, “TRANCHE B TERM LOAN LENDER” AND “TRANCHE B TERM LOAN
PERCENTAGE” SET FORTH IN SECTION 1.1 OF THE CREDIT AGREEMENT ARE HEREBY AMENDED
IN THEIR RESPECTIVE ENTIRETIES TO READ AS FOLLOWS:

 

“Applicable Margin”:  (a) with respect to Revolving Credit Loans, Swing Line
Loans, Multicurrency Loans and Tranche B-1 Term Loans, the rate per annum
determined for such Type of Loan pursuant to the Pricing Grid and (b) with
respect to any Optional Term Loans, such per annum rates as shall be agreed to
by the Primary Borrower and the Lenders providing such Optional Term Loans as
shown in the applicable Optional Increase Amendment; provided that, at the time
of the making of any Optional Term Loans, the Applicable Margin for the Tranche
B-1 Term Loans shall be automatically increased if and to the extent required by
Section 6.18(b).

 

“Consolidated Debt Service”:  for any period, the sum, for Holdings and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of (a) all

 

--------------------------------------------------------------------------------


 

regularly scheduled payments of principal of any Indebtedness during such
period, including the principal component of any payments in respect of Capital
Lease Obligations, but excluding in any event (i) any prepayments made pursuant
to Section 6.4 or 6.5 during such period, (ii) for any period including any
portion of the period from September 30, 2008 through June 30, 2009, the amount
of principal payments scheduled to be made during such period in respect of the
Tranche B Term Loans and (iii) for any period, any payments made pursuant to the
proviso following the repayment schedule set forth in Section 2.3 plus
(b) Consolidated Interest Expense for such period.

 

“Consolidated Fixed Charges”:  for any period, the sum of (a) Consolidated Debt
Service for such period plus (b) the aggregate amount of all Capital
Expenditures (Sustaining) made during such period plus (c) the aggregate amount
paid, or required to be paid, in cash in respect of income taxes of Holdings and
its Subsidiaries for such fiscal period or (without duplication) paid by
Holdings pursuant to the Tax Sharing Agreement, plus (d) the amount of
Restricted Payments for such period (other than any Restricted Payments
permitted by clause (iv), (v), (vi), (vii), (viii) or (ix) of Section 10.5(c)). 
For purposes of calculating the Consolidated Fixed Charges Coverage Ratio for
any period of four consecutive fiscal quarters, Holdings may, to the extent
necessary to satisfy the Consolidated Fixed Charges Coverage Ratio, exclude up
to $150,000,000 in the aggregate of (i) cash dividends made by Holdings during
such period to Parent to enable Parent to pay distributions and other required
payments under the Partnership Parks Agreements and (ii) other cash payments by
Holdings in respect of Subordinated Parent Advances.  Notwithstanding the
foregoing:

 

(A)  if during any period for which Consolidated Fixed Charges is being
determined, the Primary Borrower or any of its Subsidiaries shall have
consummated the sale of the Cleveland Park or the European Parks in a
transaction permitted by Section 10.4(c)(viii) then, for purposes of calculating
the Consolidated Fixed Charges Coverage Ratio for such period, Consolidated
Fixed Charges shall be calculated after giving pro forma effect to the
refinancing or repayment of an aggregate principal amount of Indebtedness under
the Indentures of the Parent that is equal to the Net Park Proceeds in respect
of such sale divided by 1.08, as if the same had occurred on the first day of
such period, whether or not such Indebtedness was so refinanced or repaid during
such period;

 

(B)  if during any period for which Consolidated Fixed Charges is being
determined, the Primary Borrower or any of its Subsidiaries shall have
consummated the sale of the Houston Park then, for purposes of calculating the
Consolidated Fixed Charges Coverage Ratio for such period, Consolidated Fixed
Charges shall be calculated after giving pro forma effect to the refinancing or
repayment of an aggregate principal amount of Indebtedness under the Indentures
of the Parent that is equal to the Net Houston Park Proceeds in respect of such
sale, as if the same had occurred on the first day of such period, whether or
not such Indebtedness was so refinanced or repaid during such period; and

 

(C)  if during any period for which Consolidated Fixed Charges is being
determined, the Primary Borrower or any of its Subsidiaries shall have
consummated any asset sale permitted by Section 10.4(c)(x) then, for purposes of
calculating the Consolidated Fixed Charges Coverage Ratio for such period,
Consolidated Fixed Charges shall be calculated after giving pro forma effect to
the refinancing or repayment of an aggregate principal amount of Indebtedness
under the Indentures of the Parent or redemption of Parent Preferred Stock, as
applicable, that is equal to the lesser of (x) $300,000,000 and (y) the Net Sale
Proceeds in respect of such sale, as if the same had

 

2

--------------------------------------------------------------------------------


 

occurred on the first day of such period, whether or not such Indebtedness or
Parent Preferred Stock was so refinanced, repaid or redeemed, as the case may
be, during such period.

 

Notwithstanding the foregoing, if during any period for which Consolidated Fixed
Charges is being determined, Parent shall have refinanced or repaid any
Indebtedness under any of its Indentures or shall have redeemed any Parent
Preferred Stock, for purposes of calculating the Consolidated Fixed Charges
Coverage Ratio for such period, Consolidated Fixed Charges shall be calculated
after giving pro forma effect to the refinancing or repayment of such
Indebtedness or the redemption of such Parent Preferred Stock, as applicable, as
if the same had occurred on the first day of such period.  For purposes of this
definition, when such pro forma effect is given to the refinancing or repayment
of such Indebtedness or to the redemption of such Parent Preferred Stock, the
pro forma calculations shall be made as determined in good faith by a
Responsible Officer of the Primary Borrower and shall be reasonably satisfactory
to the Administrative Agent.

 

“Consolidated Total Debt”:  as at any date, the aggregate amount of all
Indebtedness (other than the undrawn portion of any outstanding letters of
credit) of Holdings and its Subsidiaries that would, in conformity with GAAP, be
set forth on the balance sheet of Holdings and its Subsidiaries at such date
(determined on a consolidated basis without duplication in accordance with
GAAP); provided, that for purposes of calculating the Consolidated Leverage
Ratio, as such term is used in Section 10.1(a) only, Consolidated Total Debt
shall mean, as at the last day of any fiscal quarter, the sum of (a) the
aggregate outstanding principal amount of all Indebtedness (other than Revolver
Indebtedness and the undrawn portion of any outstanding letters of credit) of
Holdings and its Subsidiaries that would, in conformity with GAAP, be set forth
on the balance sheet of Holdings and its Subsidiaries on such date (determined
on a consolidated basis without duplication in accordance with GAAP) plus
(b) the average of the amounts of Revolver Indebtedness outstanding on such last
day and on the last day of each of the three immediately preceding fiscal
quarters.  For purposes of the preceding sentence, “Revolver Indebtedness” means
the Indebtedness of Holdings and its Subsidiaries in respect of Revolving Credit
Loans and Swing Line Loans.

 

“Incremental Tranche B Term Loans”:  the Tranche B Term Loans made on the
Incremental Tranche B Effective Date pursuant to Section 2.1(b) of this
Agreement, as this Agreement was in effect immediately prior to giving effect to
the Seventh Amendment.

 

“Lender Addendum”:  with respect to any Lender, a Lender Addendum, substantially
in the form of Exhibit J, to be executed and delivered by such Lender on the
Amendment and Restatement Effective Date as provided in Section 13.17, on the
effective date of any Optional Increase Amendment as provided in
Section 6.18(d), or on the effective date of the Seventh Amendment as provided
in Section 4(b) thereof, as applicable.

 

“Tranche B Term Loan”:  (a) prior to the Seventh Amendment Effective Date, each
Existing Tranche B Term Loan and (b) from and after the Seventh Amendment
Effective Date, each Tranche B-1 Term Loan.

 

“Tranche B Term Loan Commitments”:  (a) prior to the Seventh Amendment Effective
Date, the Existing Tranche B Term Loan Commitments and (b) from and after the
Seventh Amendment Effective Date, the Tranche B-1 Term Loan Commitments.

 

3

--------------------------------------------------------------------------------


 

“Tranche B Term Loan Lenders”:  (a) prior to the Seventh Amendment Effective
Date, the Existing Tranche B Term Loan Lenders and (b) from and after the
Seventh Amendment Effective Date, the Tranche B-1 Term Loan Lenders.

 

“Tranche B Term Loan Percentage”:  as to any Lender at any time, the percentage
which such Lender’s Tranche B Term Loan Commitment then constitutes of the sum
of (a) the Tranche B Term Loans then outstanding and (b) the aggregate Tranche B
Term Loan Commitments (or, at any time after the Seventh Amendment Effective
Date, the percentage which the aggregate principal amount of such Lender’s
Tranche B Term Loans then outstanding constitutes of the aggregate principal
amount of all Tranche B Term Loans then outstanding).

 


(B)           SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING
THE FOLLOWING NEW DEFINITIONS IN THE APPROPRIATE ALPHABETICAL ORDER:

 

“Continuing Tranche B Term Loan Lender”:  any Lender that holds an Existing
Tranche B Term Loan prior to the Seventh Amendment Effective Date and a Tranche
B-1 Term Loan from and after the Seventh Amendment Effective Date.  Any
Continuing Tranche B Term Loan Lender shall be deemed to be a Tranche B-1 Term
Loan Lender from and after the Seventh Amendment Effective Date.

 

“Converted Term Loan”:  as defined in Section 2.1(b).

 

“Existing Tranche B Term Loan Commitment”:  as to any Lender, the obligation of
such Lender, if any, to make an Existing Tranche B Term Loan to the Primary
Borrower on the Closing Date, the Amendment and Restatement Effective Date
and/or the Incremental Tranche B Effective Date, as applicable.  The original
aggregate amount of the Existing Tranche B Term Loan Commitments on the Closing
Date was $600,000,000, the original aggregate amount of the Existing Tranche B
Term Loan Commitments on the Amendment and Restatement Effective Date was
$4,500,000 and the original aggregate amount of the Tranche B Term Loan
Commitments on the Incremental Tranche B Effective Date was $130,000,000.

 

“Existing Tranche B Term Loan Lenders”:  the several banks and other financial
institutions or entities parties to this Agreement as Tranche B Term Loan
Lenders, as this Agreement was in effect immediately prior to giving effect to
the Seventh Amendment.

 

“Existing Tranche B Term Loans”:  the collective reference to (a) the term loans
made on the Closing Date pursuant to Section 2.1 of the Existing Credit
Agreement, (b) the term loans made on the Amendment and Restatement Effective
Date pursuant to Section 2.1(a) of this Agreement, as this Agreement was in
effect immediately prior to giving effect to the Seventh Amendment, and (c) the
term loans made on the Incremental Tranche B Effective Date pursuant to
Section 2.1(b) of this Agreement, as this Agreement was in effect immediately
prior to giving effect to the Seventh Amendment.  As of the Seventh Amendment
Effective Date, after giving effect to the amendments and transactions under
this Agreement consummated on the Seventh Amendment Effective Date, the
aggregate outstanding principal amount of Existing Tranche B Term Loans is $0.

 

“Net Sale Proceeds”:  as defined in Section 10.5(c)(ix).

 

“Seventh Amendment”:  the Seventh Amendment, dated as of April 21, 2006, to this
Agreement.

 

4

--------------------------------------------------------------------------------


 

“Seventh Amendment Effective Date”:  as defined in Section 4 of the Seventh
Amendment.

 

“Tranche B-1 Term Loan”:  as defined in Section 2.1(a).

 

“Tranche B-1 Term Loan Commitment”:  as to any Lender, the obligation of such
Lender, if any, to make a Tranche B-1 Term Loan (or to convert its Existing
Tranche B Term Loan into a Tranche B-1 Term Loan) to the Primary Borrower
hereunder in a principal amount not to exceed the amount set forth under the
heading “Tranche B-1 Term Loan Commitment” opposite such Lender’s name on
Schedule 1 to the Lender Addendum delivered by such Lender, or, as the case may
be, in the Assignment and Acceptance pursuant to which such Lender shall have
acquired its Tranche B-1 Term Loan Commitment, as the same may be changed from
time to time pursuant to the terms hereof.  The original aggregate amount of the
Tranche B-1 Term Loan Commitments is $643,537,500.

 

“Tranche B-1 Term Loan Lender”:  each Lender that has a Tranche B-1 Term Loan
Commitment or that holds a Tranche B-1 Term Loan.

 

2.2           Amendment to Section 2.1 of the Credit Agreement.  Section 2.1 of
the Credit Agreement is hereby amended in its entirety to read as follows:

 

2.1  Tranche B-1 Term Loan Commitments.  (a)  Subject to the terms and
conditions hereof, the Tranche B-1 Term Loan Lenders severally agree to make
term loans (or, in the case of a Continuing Tranche B Term Loan Lender, pursuant
to clause (b) below, elects to convert all or a portion of such Continuing
Tranche B Term Loan Lender’s Existing Tranche B Term Loans) (each, a “Tranche
B-1 Term Loan”) to the Primary Borrower on the Seventh Amendment Effective Date
in an amount for each Tranche B-1 Term Loan Lender not to exceed the Tranche B-1
Term Loan Commitment of such Lender.  The Tranche B-1 Term Loans may from time
to time be Eurodollar Loans or Base Rate Loans, as determined by the Primary
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 6.6.

 

(b)  In connection with the making of the Tranche B-1 Term Loans pursuant to
clause (a) above, by delivering written notice to the Administrative Agent on or
prior to the Seventh Amendment Effective Date, any Continuing Tranche B Term
Loan Lender may elect to make all or any portion of such Lender’s Tranche B-1
Term Loan requested by the Primary Borrower to be made on the Seventh Amendment
Effective Date by converting all or a portion of the outstanding principal
amount of the Existing Tranche B Term Loans held by such Lender into a Tranche
B-1 Term Loan in a principal amount equal to the amount of the loans so
converted (each, a “Converted Term Loan”).  On the Seventh Amendment Effective
Date, the Converted Term Loans shall be converted for all purposes of this
Agreement into Tranche B-1 Term Loans, and the Administrative Agent shall record
in the Register the aggregate amounts of Converted Term Loans converted into
Tranche B-1 Term Loans.  Any written notice to the Administrative Agent
delivered by an applicable Continuing Tranche B Term Loan Lender pursuant to
this Section shall specify the amount of such Lender’s Tranche B-1 Term Loan
Commitment and the principal amount of the Existing Tranche B Term Loans held by
such Lender that are to be converted into a Tranche B-1 Term Loan.

 

2.3           Amendment to Section 2.2 of the Credit Agreement.  Section 2.2 of
the Credit Agreement is hereby amended in its entirety to read as follows:

 

5

--------------------------------------------------------------------------------


 

2.2  Procedure for Term Loan Borrowing.  (a)  The Primary Borrower shall deliver
to the Administrative Agent irrevocable notice (which notice must be received by
the Administrative Agent prior to 10:00 A.M., New York City time, (i) three
Business Days prior to the anticipated Seventh Amendment Effective Date, in the
case of Eurocurrency Loans and (ii) one Business Day prior to the anticipated
Seventh Amendment Effective Date, in the case of Base Rate Loans) requesting
that the Tranche B-1 Term Loan Lenders make the Tranche B-1 Term Loans on the
Seventh Amendment Effective Date and specifying the amount to be borrowed.  Upon
receipt of such notice the Administrative Agent shall promptly notify each
Tranche B-1 Term Loan Lender thereof.  Not later than 12:00 Noon, New York City
time, on the Seventh Amendment Effective Date each Tranche B-1 Term Loan Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the Tranche B-1 Term Loan to be made by
such Lender, provided that any Converted Term Loan of such Lender shall be
applied toward satisfaction of the foregoing funding requirement.  Subject to
the immediately preceding sentence, the Administrative Agent shall use the
amounts made available to the Administrative Agent by the Tranche B-1 Term Loan
Lenders to prepay the Existing Tranche B Term Loans outstanding on such date.

 

(b)  Notwithstanding anything to the contrary in this Agreement, the Interest
Period in effect on the Seventh Amendment Effective Date in respect of any
Converted Term Loan (each a “Current Interest Period”) will continue to be in
effect for such Loan following the Seventh Amendment Effective Date, and the
initial Interest Period of any Tranche B-1 Term Loan funded on the Seventh
Amendment Effective Date will end on the last day of a Current Interest Period
agreed to by the Primary Borrower and the Administrative Agent.

 

2.4           Amendment to Section 2.3 of the Credit Agreement.  Section 2.3 of
the Credit Agreement is hereby amended in its entirety to read as follows:

 

2.3  Repayment of Tranche B-1 Term Loans.  The Tranche B-1 Term Loan of each
Tranche B-1 Term Loan Lender shall mature in 13 consecutive quarterly
installments, commencing on June 30, 2006, each of which shall be in an amount
equal to such Lender’s Tranche B Term Loan Percentage multiplied by the amount
set forth below opposite such installment:

 

Installment

 

Principal Amount

 

 

 

 

 

June 30, 2006

 

$

1,637,500.00

 

September 30, 2006

 

$

1,637,500.00

 

December 31, 2006

 

$

1,637,500.00

 

March 31, 2007

 

$

1,637,500.00

 

June 30, 2007

 

$

1,637,500.00

 

September 30, 2007

 

$

1,637,500.00

 

December 31, 2007

 

$

1,637,500.00

 

March 31, 2008

 

$

1,637,500.00

 

June 30, 2008

 

$

1,637,500.00

 

September 30, 2008

 

$

157,200,000.00

 

December 31, 2008

 

$

157,200,000.00

 

March 31, 2009

 

$

157,200,000.00

 

June 30, 2009

 

$

157,200,000.00

 

 

provided that, notwithstanding the foregoing, (a) if the aggregate principal
amount of the Tranche B-1 Term Loans made on the Seventh Amendment Effective
Date is less than the aggregate

 

6

--------------------------------------------------------------------------------


 

amount of the Tranche B-1 Term Loan Commitments, the amount of each relevant
principal installment set forth above shall be proportionally reduced to reflect
such lesser amount so borrowed and (b) all outstanding Tranche B-1 Term Loans,
together with interest thereon, shall be due and payable on December 31, 2008 in
the event that the Parent Preferred Stock is not redeemed or converted into
common stock of Parent prior to December 31, 2008.

 

2.5           Amendment to Section 4.3 of the Credit Agreement.  Section 4.3 of
the Credit Agreement is hereby amended in its entirety to read as follows: 
“4.3  [Intentionally omitted.]”.

 

2.6           Amendment to Section 6.1(a) of the Credit Agreement. 
Section 6.1(a) of the Credit Agreement is hereby amended by deleting from clause
(ii) thereof the words “Section 4.3 and”.

 

2.7           Amendment to Section 6.5(b) of the Credit Agreement. 
Section 6.5(b) of the Credit Agreement is hereby amended in its entirety to read
as follows:

 

(b)  Unless the Required Prepayment Lenders shall otherwise agree, if on any
date Holdings or any of its Subsidiaries shall receive Net Cash Proceeds from
any Asset Sale or Recovery Event, then, unless a Reinvestment Notice shall be
delivered in respect thereof, the Tranche B Term Loans shall be prepaid, and/or
the Multicurrency Commitments shall be reduced, on or before the date which is
thirty days following the date of receipt of such Net Cash Proceeds, by an
amount equal to the amount of such Net Cash Proceeds, as set forth in
Section 6.5(d); provided, that, notwithstanding the foregoing:

 

(i)  the aggregate amount of Net Cash Proceeds of Asset Sales that may be
excluded from the foregoing requirement pursuant to a Reinvestment Notice shall
not exceed $10,000,000 in any fiscal year of Holdings;

 

(ii)  on each Reinvestment Prepayment Date the Tranche B Term Loans shall be
prepaid, and/or the Multicurrency Commitments shall be reduced, by an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event, as set forth in Section 6.5(d);

 

(iii)  no prepayment of the Tranche B Term Loans or reduction of the
Multicurrency Commitments shall be required to be made under this
Section 6.5(b) in respect of the Net Cash Proceeds received by Holdings or any
of its Subsidiaries from the sales of the Cleveland Park and/or the European
Parks that are in excess of (A) $45,000,000 if, on such date, the sale of the
Cleveland Park has been consummated but the sale of the European Parks has not
been consummated, (B) $125,000,000 if, on such date, the sale of the European
Parks has been consummated or (C) $125,000,000 if, on such date, the sale of the
European Parks and the Cleveland Park have been consummated;

 

(iv)  no prepayment of the Tranche B Term Loans or reduction of the
Multicurrency Commitments shall be required to be made under this
Section 6.5(b) in respect of the Net Cash Proceeds received by Holdings or any
of its Subsidiaries from the sale of the Houston Park; and

 

(v)  so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, no prepayment of the Tranche B Term Loans or reduction
of the Multicurrency Commitments shall be required to be made under this
Section 6.5(b) in respect of the Net Cash Proceeds received by Holdings or any
of its Subsidiaries from

 

7

--------------------------------------------------------------------------------


 

Asset Sales permitted by Section 10.4(c)(x) to the extent such Net Cash Proceeds
are used, within one year after the date of receipt thereof, (A) to make up to
an aggregate of $300,000,000 of Restricted Payments permitted by clause (ii) or
(ix) of Section 10.5(c) or (B) to acquire, restore or construct assets useful in
its business in an aggregate amount, for all such expenditures made as permitted
by this clause (B), not to exceed $100,000,000.

 

2.8           Amendment to Section 6.11(a) of the Credit Agreement. 
Section 6.11(a) of the Credit Agreement is hereby amended by deleting the last
sentence thereof.

 

2.9           Amendments to Section 6.18 of the Credit Agreement.  Section 6.18
of the Credit Agreement is hereby amended by (a) deleting paragraph (a) thereof
in its entirety and substituting in lieu thereof the following:

 

(a)  In accordance with the provisions of this Section 6.18, the Primary
Borrower may, at its option, at any three times after the Seventh Amendment
Effective Date, request in writing (each, an “Optional Increase Request”) that
the Facilities be increased by up to $300,000,000 in the aggregate for all
Optional Increase Requests, provided that (i) no Default or Event of Default
shall exist at the time of or after giving effect to such increase and the use
of proceeds thereof, (ii) the Loan Parties shall be in pro forma compliance with
the financial covenants contained in this Agreement after giving effect to such
increase (as if such increase had become effective on the first day of the
applicable period of four consecutive fiscal quarters) and the use of proceeds
thereof, (iii) the Administrative Agent shall have received evidence
satisfactory to it that the incurrence of such additional Indebtedness will not
violate the terms of the Indentures (other than any such Indenture the
Indebtedness under which will be simultaneously refinanced in full with the
proceeds of such increase) and (iv) any such amount used to refinance or repay
public Indebtedness of Parent, to redeem Parent Preferred Stock or to make
distributions or other required payments under the Partnership Parks Agreements
shall be comprised of Optional Term Loans.

 

and (b) deleting clauses (ii) and (iii) from paragraph (b) thereof and
substituting in lieu thereof the following:

 

(ii) any such Optional Term Loans shall have such pricing as may be agreed by
the Primary Borrower and the Lenders providing such Optional Term Loans,
provided that if the applicable margin for such Optional Term Loans exceeds the
Applicable Margin for the Tranche B Term Loans (including any upfront fees paid
with respect to the Tranche B Term Loan Facility) by more than 0.25% on a
weighted average basis (including any such increase in the form of original
issue discount or upfront or similar fees), the Applicable Rate relating to the
existing Tranche B Term Loans shall be adjusted to be equal to the Applicable
Rate for such Optional Term Loans (which, for such purposes only, shall be
deemed to include all original issue discount or upfront or similar fees payable
to all Lenders providing such Optional Term Loans) minus 0.25%, and (iii) any
such additional loans made pursuant to the increase in Multicurrency Commitments
shall constitute “Multicurrency Loans” and, as such, shall have the same terms
and conditions as are applicable to Multicurrency Loans hereunder, including,
without limitation, the Multicurrency Termination Date, the Applicable Margin,
the Commitment Fee Rate, the procedures for borrowing and the borrowing
conditions.

 

2.10         Amendment to Section 7.2 of the Credit Agreement.  Section 7.2 of
the Credit Agreement is hereby amended by deleting therefrom the date
“December 31, 2001” and substituting in lieu thereof the date “January 1, 2006”.

 

8

--------------------------------------------------------------------------------


 

2.11         Amendment to Section 7.16 of the Credit Agreement.  Section 7.16 of
the Credit Agreement is hereby amended by deleting the first two sentences
thereof and substituting in lieu thereof the following sentence:

 

The proceeds of the Tranche B-1 Term Loans made on the Seventh Amendment
Effective Date shall be used to prepay the Existing Tranche B Term Loans.

 

2.12         Amendment to Section 9.9 of the Credit Agreement.  Section 9.9 of
the Credit Agreement is hereby amended in its entirety to read as follows: 
“9.9  [Intentionally omitted.]”.

 

2.13         Amendments to Section 10.4(c) of the Credit Agreement. 
Section 10.4(c) of the Credit Agreement is hereby amended by (a) deleting the
word “and” at the end of clause (viii) thereof and substituting in lieu thereof
a “,” and (b) inserting the following at the end thereof before the “.”:

 

and (x) the Disposition of other Property having a fair market value not to
exceed $300,000,000 in the aggregate, provided that all Dispositions permitted
by this clause (x) shall be made for at least fair market value, as determined
in good faith by the Board of Directors of Holdings or the Primary Borrower, and
for at least 75% cash or cash equivalent consideration

 

2.14         Amendments to Section 10.5(c) of the Credit Agreement. 
Section 10.5(c) of the Credit Agreement is hereby amended by (a) deleting clause
(v) in its entirety and substituting in lieu thereof the following clause (v):

 

(v)  up to $130,000,000 of amounts payable in respect of any refinancing or
repayment of Indebtedness under any Indenture of Parent, provided that such
Restricted Payment is funded solely with the proceeds of Optional Term Loans
made on the Incremental Tranche B Effective Date;

 

(b) deleting the word “and” at the end of clause (vi) thereof, (b) deleting the
“.” at the end of clause (vii) thereof and substituting “;” in lieu thereof and
(c) inserting the following at the end thereof:

 

(viii)  up to $300,000,000 of amounts payable in respect of any refinancing or
repayment of Indebtedness under any Indenture of Parent or any redemption of
Parent Preferred Stock, provided that (A) such Restricted Payment is funded
solely with the proceeds of Optional Term Loans made after the Seventh Amendment
Effective Date remaining after giving effect to the aggregate amount of such
proceeds then paid in respect of payments under the Partnership Parks Agreements
permitted by Section 10.5(c)(ii) and (B) such Restricted Payment is made within
11 months after the receipt of such proceeds; and

 

(ix)  up to $300,000,000 of amounts payable in respect of any refinancing or
repayment of Indebtedness under any Indenture of Parent or any redemption of
Parent Preferred Stock, provided that (A) any such Restricted Payment is funded
solely with any Net Cash Proceeds of any sale of assets permitted by
Section 10.4(c)(x) remaining after giving effect to the aggregate amount of such
Net Cash Proceeds then paid (1) to acquire, restore or construct assets useful
in the business of the Primary Borrower and its Subsidiaries as contemplated by
Section 6.5(b)(v)(B) and/or (2) in respect of payments under the Partnership
Parks Agreements permitted by Section 10.5(c)(ii) (such remaining amount, the
“Net Sale Proceeds”) and (B) such Restricted Payment is made within 11 months
after the receipt of such Net Sale Proceeds.

 

9

--------------------------------------------------------------------------------


 

2.15         Amendments to Section 10.9 of the Credit Agreement.  Section 10.9
of the Credit Agreement is hereby amended by (a) deleting the word “and” at the
end of clause (iv) thereof and substituting in lieu thereof a “,” and
(b) inserting the following at the end thereof before the “.”:

 

and (vi) Holdings may make any Restricted Payment permitted by Section 10.5(c)

 

2.16         Amendment to Section 10.14(a) of the Credit Agreement. 
Section 10.14(a) of the Credit Agreement is hereby amended by deleting the last
sentence thereof and substituting in lieu thereof the following sentence:

 

In the case of Parent, notwithstanding anything to the contrary in this
Agreement or any other Loan Document, apply all or any portion of any Restricted
Payment made to it as permitted by clause (ii), (vi), (vii), (viii) or (ix) of
Section 10.5(c) to refinance or repay Indebtedness under any Indenture of
Parent, to redeem Parent Preferred Stock or to make distributions or other
required payments under the Partnership Parks Agreements, as applicable, after
the day that is 30 days after the date of the making of such Restricted Payment
(it being understood and agreed that, to the extent such Restricted Payment is
not applied to refinance or repay Indebtedness under any Indenture of Parent, to
redeem Parent Preferred Stock or to make distributions or other required
payments under the Partnership Parks Agreements, as applicable, within 30 days
after the making thereof, Parent shall make to Holdings, and Holdings shall make
to the Primary Borrower, on the first Business Day that is at least 31 days
after the date of such Restricted Payment, a cash equity contribution in an
amount equal to such unapplied amount of the Restricted Payment).

 

2.17         Amendment to Annex A of the Credit Agreement.  Annex A to the
Credit Agreement is hereby amended in its entirety to read as set forth on Annex
A hereto.

 

SECTION 3.           JOINDER.  For the avoidance of doubt, each Lender executing
and delivering a Lender Addendum in the form of Exhibit A hereto (each, a
“Lender Addendum”) shall, from and after the Seventh Amendment Effective Date,
be a party to the Credit Agreement and have the rights and obligations of a
Lender thereunder and under the other Loan Documents and shall be bound by the
other provisions thereof.

 

SECTION 4.           CONDITIONS PRECEDENT. This Amendment shall become effective
on and as of the date (the “Seventh Amendment Effective Date”) on which the
following conditions precedent shall have been satisfied:

 


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THIS AMENDMENT,
EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH OF PARENT, HOLDINGS
AND THE PRIMARY BORROWER;

 


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A DULY COMPLETED
LENDER ADDENDUM (OR A FACSIMILE TRANSMISSION THEREOF), SUBSTANTIALLY IN THE FORM
OF EXHIBIT A HERETO, EXECUTED AND DELIVERED BY (I) EACH TRANCHE B-1 TERM LOAN
LENDER (AS DEFINED IN THIS AMENDMENT), (II) LENDERS CONSTITUTING THE REQUIRED
LENDERS, (III) LENDERS CONSTITUTING THE REQUIRED PREPAYMENT LENDERS AND (IV) FOR
THE EFFECTIVENESS OF SECTIONS 2.5, 2.6 AND 2.8 HEREOF, EACH MULTICURRENCY
LENDER;

 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN EXECUTED
ACKNOWLEDGMENT AND CONSENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT B HERETO, FROM
EACH GUARANTOR (SUCH ACKNOWLEDGMENT AND CONSENT, TOGETHER WITH THIS AMENDMENT,
THE “AMENDMENT DOCUMENTS”);

 

10

--------------------------------------------------------------------------------


 


(D)           ALL ADDITIONAL OR AMENDED FILINGS AND ALL AMENDMENTS TO THE
SECURITY DOCUMENTS REQUESTED BY THE ADMINISTRATIVE AGENT AT A TIME REASONABLY
PRIOR TO THE EXECUTION OF THE AMENDMENT SHALL HAVE BEEN MADE AND/OR COMPLETED;


 


(E)           ALL MATERIAL GOVERNMENTAL AUTHORITY AND THIRD PARTY APPROVALS
NECESSARY OR, IN THE REASONABLE DISCRETION OF THE ADMINISTRATIVE AGENT,
ADVISABLE TO BE OBTAINED BY HOLDINGS OR ANY OF ITS SUBSIDIARIES IN CONNECTION
WITH THE TRANCHE B-1 TERM LOANS (AS DEFINED IN THIS AMENDMENT) AND THE
CONTINUING OPERATIONS OF THE LOAN PARTIES SHALL HAVE BEEN OBTAINED AND SHALL BE
IN FULL FORCE AND EFFECT AS OF THE SEVENTH AMENDMENT EFFECTIVE DATE;


 


(F)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES REQUIRED TO
BE PAID, AND ALL REASONABLE EXPENSES FOR WHICH INVOICES HAVE BEEN PRESENTED
(INCLUDING REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES OF COUNSEL TO THE
AGENTS), ON OR BEFORE THE SEVENTH AMENDMENT EFFECTIVE DATE;


 


(G)           THE OUTSTANDING PRINCIPAL AMOUNT OF THE EXISTING TRANCHE B TERM
LOANS (AS DEFINED IN THIS AMENDMENT) SHALL HAVE BEEN PAID IN FULL WITH THE
PROCEEDS OF THE TRANCHE B-1 TERM LOANS OR CONVERTED INTO TRANCHE B-1 TERM LOANS,
AND ALL ACCRUED AND UNPAID INTEREST AND OTHER AMOUNTS DUE AND PAYABLE ON THE
EXISTING TRANCHE B TERM LOANS NOT CONVERTED TO TRANCHE B-1 TERM LOANS SHALL HAVE
BEEN PAID IN FULL;


 


(H)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE DULY
EXECUTED BY A RESPONSIBLE OFFICER OF EACH OF PARENT, HOLDINGS AND THE PRIMARY
BORROWER, DATED THE SEVENTH AMENDMENT EFFECTIVE DATE, SUBSTANTIALLY IN THE FORM
OF EXHIBIT C HERETO, WITH APPROPRIATE INSERTIONS AND ATTACHMENTS; AND


 


(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FAVORABLE WRITTEN
OPINIONS (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE
SEVENTH AMENDMENT EFFECTIVE DATE) OF (I) CADWALADER, WICKERSHAM & TAFT LLP,
COUNSEL TO THE PARENT, HOLDINGS AND ITS SUBSIDIARIES AND (II) JAMES M.
COUGHLIN, ESQ., GENERAL COUNSEL OF THE PARENT, HOLDINGS AND ITS SUBSIDIARIES, IN
EACH CASE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND COVERING SUCH MATTERS RELATING TO THE LOAN PARTIES, THE LOAN DOCUMENTS
AND THIS AMENDMENT AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST.


 

The Administrative Agent shall notify the Primary Borrower and the Lenders of
the Seventh Amendment Effective Date, and such notice shall be conclusive and
binding.

 

SECTION 5.           REPRESENTATIONS AND WARRANTIES.  To induce the
Administrative Agent to enter into this Amendment and to induce the Lenders to
consent thereto and the Tranche B-1 Term Loan Lenders to make the Tranche B-1
Term Loans contemplated by this Amendment, each of Parent, Holdings and the
Primary Borrower hereby represents and warrants to the Agents and all of the
Lenders as of the Seventh Amendment Effective Date that:

 


(A)           EACH LOAN PARTY HAS THE POWER AND AUTHORITY, AND THE LEGAL RIGHT,
TO MAKE AND DELIVER THE AMENDMENT DOCUMENTS TO WHICH IT IS A PARTY AND TO
PERFORM THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AS AMENDED BY THE AMENDMENT
DOCUMENTS, AND HAS TAKEN ALL NECESSARY CORPORATE ACTION TO AUTHORIZE THE
EXECUTION, DELIVERY AND PERFORMANCE OF SUCH AMENDMENT DOCUMENTS AND THE
PERFORMANCE OF SUCH LOAN DOCUMENTS, AS SO AMENDED.


 


(B)           NO CONSENT OR AUTHORIZATION OF, APPROVAL BY, NOTICE TO, FILING
WITH OR OTHER ACT BY OR IN RESPECT OF, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER
PERSON IS REQUIRED IN CONNECTION WITH

 

11

--------------------------------------------------------------------------------


 


THE EXECUTION AND DELIVERY OF THE AMENDMENT DOCUMENTS OR WITH THE PERFORMANCE,
VALIDITY OR ENFORCEABILITY OF THIS AMENDMENT OR THE LOAN DOCUMENTS, AS AMENDED
BY THE AMENDMENT DOCUMENTS.


 


(C)           EACH AMENDMENT DOCUMENT HAS BEEN DULY EXECUTED AND DELIVERED ON
BEHALF OF EACH LOAN PARTY WHICH IS A PARTY THERETO.


 


(D)           EACH AMENDMENT DOCUMENT AND EACH LOAN DOCUMENT, AS AMENDED BY THE
AMENDMENT DOCUMENTS, CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF EACH
LOAN PARTY THAT IS A PARTY THERETO ENFORCEABLE AGAINST SUCH LOAN PARTY IN
ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT ENFORCEABILITY MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY
GENERAL EQUITABLE PRINCIPLES (WHETHER ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN
EQUITY OR AT LAW).


 


(E)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THE AMENDMENT DOCUMENTS
AND THE PERFORMANCE OF THE LOAN DOCUMENTS, AS AMENDED BY THE AMENDMENT
DOCUMENTS, THE BORROWINGS THEREUNDER AND THE USE OF PROCEEDS THEREOF DOES NOT
AND WILL NOT (I) VIOLATE OR CONFLICT WITH ANY REQUIREMENT OF LAW OR ANY
ORGANIZATIONAL OR OTHER GOVERNING DOCUMENT OF THE PRIMARY BORROWER OR ANY OTHER
LOAN PARTY, (II) VIOLATE, RESULT IN A BREACH OF, CONSTITUTE (WITH DUE NOTICE OR
LAPSE OF TIME OR BOTH) A DEFAULT OR CAUSE ANY OBLIGATION, PENALTY OR PREMIUM TO
ARISE OR ACCRUE UNDER, ANY CONTRACTUAL OBLIGATION OF THE PRIMARY BORROWER OR ANY
OTHER LOAN PARTY OR (III) RESULT IN, OR REQUIRE THE CREATION OR IMPOSITION OF
ANY LIEN UPON, ANY PROPERTY OF THE PRIMARY BORROWER OR ANY OTHER LOAN PARTY
PURSUANT TO ANY SUCH REQUIREMENT OF LAW, ANY SUCH ORGANIZATIONAL OR OTHER
GOVERNING DOCUMENT, OR ANY SUCH CONTRACTUAL OBLIGATION (OTHER THAN THE LIENS
CREATED BY THE SECURITY DOCUMENTS).


 


(F)            EACH OF THE REPRESENTATIONS AND WARRANTIES MADE BY THE PRIMARY
BORROWER OR ANY OTHER LOAN PARTY IN OR PURSUANT TO THE LOAN DOCUMENTS THAT IS
QUALIFIED BY MATERIALITY IS TRUE AND CORRECT ON AND AS OF THE SEVENTH AMENDMENT
EFFECTIVE DATE, AFTER GIVING EFFECT TO THE EFFECTIVENESS OF THIS AMENDMENT, AS
IF MADE ON AND AS OF SUCH DATE, AND EACH OF THE REPRESENTATIONS AND WARRANTIES
MADE BY THE PRIMARY BORROWER OR ANY OTHER LOAN PARTY IN OR PURSUANT TO THE LOAN
DOCUMENTS THAT IS NOT QUALIFIED BY MATERIALITY IS TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE SEVENTH AMENDMENT EFFECTIVE DATE, AFTER
GIVING EFFECT TO THE EFFECTIVENESS OF THIS AMENDMENT, AS IF MADE ON AND AS OF
SUCH DATE, EXCEPT, IN EACH CASE, TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT, OR TRUE AND CORRECT IN
ALL MATERIAL RESPECTS, AS THE CASE MAY BE, AS OF SUCH EARLIER DATE.


 


(G)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 

SECTION 6.           REFERENCE TO AND EFFECT ON THE LOAN DOCUMENTS. On and after
the Seventh Amendment Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby.  Except as expressly amended herein, all of the provisions of
the Credit Agreement and the other Loan Documents are and shall remain in full
force and effect in accordance with the terms thereof and are hereby in all
respects ratified and confirmed.  The execution, delivery and effectiveness of
this Amendment shall not be deemed to be a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document or to prejudice any other right or rights
which the Agents or the Lenders may now have or may have in the future under or
in

 

12

--------------------------------------------------------------------------------


 

connection with the Credit Agreement or any of the instruments or agreements
referred to therein, as the same may be amended from time to time.

 

SECTION 7.           COUNTERPARTS.  This Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Amendment signed by all the
parties shall be lodged with the Primary Borrower and the Administrative Agent.

 

SECTION 8.           PAYMENT OF EXPENSES.  The Primary Borrower agrees to pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and expenses incurred in connection with this Amendment and any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent.

 

SECTION 9.           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

13

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

 

 

SIX FLAGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Speed

 

 

 

Name: Jeffrey R. Speed

 

 

 

Title: EVP & CFO

 

 

 

 

 

 

 

 

 

 

SIX FLAGS OPERATIONS INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Speed

 

 

 

Name:

Jeffrey R. Speed

 

 

 

Title:

EVP & CFO

 

 

 

 

 

 

 

 

 

 

SIX FLAGS THEME PARKS INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Speed

 

 

 

Name:

Jeffrey R. Speed

 

 

 

Title:

EVP & CFO

 

 

 

 

 

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig Malloy

 

 

 

Name:

Craig Malloy

 

 

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

PRICING GRIDS

 

PRICING GRID FOR TRANCHE B TERM LOAN FACILITY

 

 

 

Applicable Margin for Tranche B-1
Term Loans

 

Ratings

 

Eurocurrency
Loans

 

Base Rate Loans

 

Category 1:
Corporate family rating of B2 or lower by Moody’s Investors Service, Inc.
(“Moody’s”) or B- or lower by Standard & Poor’s (“S&P”)

 

2.25

%

1.25

%

Category 2:
Corporate family rating of at least B1 by Moody’s and corporate rating of at
least B by S&P

 

2.00

%

1.00

%

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a corporate family or corporate rating, as applicable, for the Primary
Borrower (other than by reason of the circumstances referred to in the last
sentence of this paragraph), then such rating agency shall be deemed to have
established a rating in Category 1; (ii) if the ratings established or deemed to
have been established by Moody’s and S&P for the Primary Borrower shall fall
within different Categories, the Applicable Margin shall be based on the lower
of the two ratings; and (iii) if the rating established or deemed to have been
established by Moody’s or S&P for the Primary Borrower shall be changed, such
change shall be effective as of the date on which such change is first announced
by the applicable rating agency.  Each change in the Applicable Margin shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate obligors,
the Primary Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

--------------------------------------------------------------------------------


 

PRICING GRID FOR REVOLVING CREDIT FACILITY
AND MULTICURRENCY FACILITY

 

Consolidated
Leverage Ratio

 

Applicable Margin
Eurocurrency Loans

 

Applicable Margin
Base Rate Loans

 

Commitment Fee Rate

 

 

 

 

 

 

 

 

 

> 3.00 to 1.00

 

2.75

%

1.75

%

0.500

%

< 3.00 to 1.00 and > 2.50 to 1.00

 

2.50

%

1.50

%

0.500

%

< 2.50 to 1.00 and > 2.00 to 1.00

 

2.25

%

1.25

%

0.500

%

< 2.00 to 1.00 and > 1.50 to 1.00

 

1.75

%

0.75

%

0.375

%

< 1.50 to 1.00

 

1.50

%

0.50

%

0.375

%

 

Changes in the Applicable Margin or in the Commitment Fee Rate resulting from
changes in the Consolidated Leverage Ratio shall become effective on each date
(each, an “Adjustment Date”) on which financial statements of Holdings are
delivered to the Lenders pursuant to Section 9.1 (but in any event not later
than the 45th day after the end of each of the first three quarterly periods of
each fiscal year or the 90th day after the end of each fiscal year, as the case
may be) and shall remain in effect until the next change to be effected pursuant
to this paragraph.  If any financial statements referred to above are not
delivered within the time periods specified above, then, until such financial
statements are delivered, the Consolidated Leverage Ratio as at the end of the
fiscal period that would have been covered thereby shall for the purposes of
this definition be deemed to be greater than 3.0 to 1.0.  Each determination of
the Consolidated Leverage Ratio pursuant to this Pricing Grid shall be made for
the periods and in the manner contemplated by Section 10.1(a) (it being
understood that the foregoing ratio is of Consolidated Total Debt to
Consolidated EBITDA), except that, for purposes of this Pricing Grid,
Consolidated Total Debt shall be determined without giving effect to the proviso
in the definition of Consolidated Total Debt in Section 1.1.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LENDER ADDENDUM

 

April 21, 2006

 

Reference is made to (a) the Amended and Restated Credit Agreement, dated as of
July 8, 2002 (as amended, supplemented or modified from time to time, the
“Credit Agreement”), among Six Flags, Inc., a Delaware corporation (“Parent”),
Six Flags Operations Inc., a Delaware corporation (“Holdings”), Six Flags Theme
Parks Inc., a Delaware corporation (the “Primary Borrower”), each Foreign
Subsidiary Borrower from time to time party thereto, the Lenders from time to
time parties thereto, The Bank of New York and Bank of America, N.A., as
Syndication Agents, Credit Lyonnais, New York Branch, as Documentation Agent,
and Lehman Commercial Paper Inc., as Administrative Agent, and (b) the Seventh
Amendment thereto (the “Seventh Amendment”) to which a form of this Lender
Addendum is attached as Exhibit A.  Unless otherwise defined herein, terms
defined in the Seventh Amendment and used herein shall have the meanings given
to them in the Seventh Amendment.

 

Upon execution and delivery of this Lender Addendum by the parties hereto as
provided in Section 4(b) of the Seventh Amendment, the undersigned hereby
(a) agrees to all of the provisions of the Seventh Amendment and consents to the
execution by the Administrative Agent of the Seventh Amendment and (b) becomes a
Lender under the Credit Agreement having the Tranche B-1 Term Loan Commitment
set forth in Schedule 1 hereto, effective as of the Seventh Amendment Effective
Date.

 

Schedule 1 hereto sets forth the portion, if any, of the undersigned’s Tranche
B-1 Term Loan Commitment that the undersigned wishes to satisfy by converting to
a Tranche B-1 Term Loan an equivalent portion of the undersigned’s outstanding
Existing Tranche B Term Loans.

 

THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  Delivery of an
executed signature page hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
the date first written above.

 

 

 

 

 

Name of Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Accepted and agreed:

 

 

 

SIX FLAGS THEME PARKS INC.

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

TRANCHE B-1 TERM LOAN COMMITMENT AND NOTICE ADDRESS

 

1.

Name of Lender:

 

 

 

 

 

 

2.

Tranche B-1 Term Loan Commitment

 

$                            

 

 

 

 

 

Portion of Existing Tranche B Term Loans to be converted to a Tranche B-1 Term
Loan:

 


$                            

 

 

 

 

3.

If a new Lender, Notice Address:

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ACKNOWLEDGMENT AND CONSENT
TO THE SEVENTH AMENDMENT

TO THE AMENDED AND RESTATED CREDIT AGREEMENT

 

Reference is made to the Amended and Restated Credit Agreement described in the
foregoing Seventh Amendment (the “Credit Agreement”; terms defined in the Credit
Agreement and used in this Acknowledgement and Consent shall have the meanings
given to such terms in the Credit Agreement).  Each of the undersigned
Guarantors hereby (a) consents to the foregoing Seventh Amendment and the
transactions contemplated thereby and (b) agrees and acknowledges that all
guarantees and grants of security interests contained in the Guarantee and
Collateral Agreement and other Security Documents are, and shall remain, in full
force and effect after giving effect to the foregoing Seventh Amendment and all
prior modifications, if any, to the Credit Agreement.

 

THIS ACKNOWLEDGMENT AND CONSENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(Rest of page left intentionally blank.)

 

--------------------------------------------------------------------------------


 

 

SIX FLAGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

 

 

 

 

 

 

SIX FLAGS OPERATIONS INC.

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

--------------------------------------------------------------------------------


 

 

ASTROWORLD GP LLC

 

ASTROWORLD LP LLC

 

AURORA CAMPGROUND, INC.

 

DARIEN LAKE MANAGEMENT COMPANY, INC.

 

DARIEN LAKE THEME PARK AND CAMPING RESORT, INC.

 

ENCHANTED PARKS, INC.

 

FIESTA TEXAS, INC.

 

FRONTIER CITY PROPERTIES, INC.

 

FUNTIME, INC.

 

FUNTIME PARKS, INC.

 

GREAT ESCAPE HOLDING INC.

 

GREAT ESCAPE LLC

 

GREAT ESCAPE THEME PARK LLC

 

HURRICANE HARBOR GP LLC

 

HURRICANE HARBOR LP LLC

 

INDIANA PARKS, INC.

 

KKI, LLC

 

MWM HOLDINGS INC.

 

OHIO CAMPGROUNDS INC.

 

OHIO HOTEL LLC

 

PARK MANAGEMENT CORP.

 

PP DATA SERVICES INC.

 

PREMIER INTERNATIONAL HOLDINGS INC.

 

PREMIER PARKS HOLDINGS INC.

 

PREMIER PARKS OF COLORADO INC.

 

PREMIER WATERWORLD CONCORD INC.

 

PREMIER WATERWORLD SACRAMENTO INC.

 

RIVERSIDE PARK ENTERPRISES, INC.

 

SAN ANTONIO PARK GP, LLC

 

SFJ MANAGEMENT INC.

 

SFTP INC.

 

SFTP SAN ANTONIO GP, INC.

 

SFTP SAN ANTONIO, INC.

 

SFTP SAN ANTONIO II, INC

 

STUART AMUSEMENT COMPANY

 

TIERCO MARYLAND, INC.

 

TIERCO WATER PARK, INC.

 

WYANDOT LAKE, INC.

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

--------------------------------------------------------------------------------


 

 

SF SPLASHTOWN INC.

 

SF SPLASHTOWN GP INC.

 

SIX FLAGS EVENTS INC.

 

SIX FLAGS EVENTS HOLDING CORP.

 

SIX FLAGS SERVICES, INC.

 

SIX FLAGS SERVICES OF ILLINOIS, INC.

 

SIX FLAGS SERVICES OF MISSOURI, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

 

 

 

 

 

 

ASTROWORLD LP

 

 

 

 

By:

Astroworld GP LLC,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

 

 

 

 

 

 

ELITCH GARDENS L.P.

 

 

 

 

By:

Premier Parks of Colorado Inc.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

 

 

 

 

 

 

FRONTIER CITY PARTNERS LIMITED
PARTNERSHIP

 

 

 

 

By:

Frontier City Properties, Inc.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

--------------------------------------------------------------------------------


 

 

HURRICANE HARBOR LP

 

 

 

 

By:

Hurricane Harbor GP LLC,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

 

 

 

 

 

 

SF PARTNERSHIP

 

 

 

 

By:

Six Flags Theme Parks Inc.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

 

 

 

 

 

 

SIX FLAGS SAN ANTONIO, L.P.

 

 

 

 

By:

SFTP San Antonio GP, Inc.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

 

 

 

 

 

 

SIX FLAGS SPLASHTOWN L.P.

 

 

 

 

By:

SF Splashtown GP Inc.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

--------------------------------------------------------------------------------


 

 

SIX FLAGS EVENTS L.P.

 

 

 

 

By:

Six Flags Events Inc.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

 

 

 

 

 

 

SAN ANTONIO THEME PARK, L.P.

 

 

 

 

By:

San Antonio Park GP, LLC,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF CLOSING CERTIFICATE

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
July 8, 2002 (as amended, supplemented or modified from time to time, the
“Credit Agreement”; unless otherwise defined herein, terms defined therein being
used herein as therein defined), among Six Flags, Inc., a Delaware corporation
(“Parent”), Six Flags Operations Inc., a Delaware corporation (“Holdings”), Six
Flags Theme Parks Inc., a Delaware corporation (the “Primary Borrower”), each
Foreign Subsidiary Borrower from time to time party thereto, the several banks
and other financial institutions or entities from time to time parties thereto
(the “Lenders”) and Lehman Commercial Paper Inc., as administrative agent (in
such capacity, the “Administrative Agent”).  Pursuant to Section 4(h) of the
Seventh Amendment, dated as of April 21, 2006 (the “Seventh Amendment”), among
Parent, Holdings, the Primary Borrower and the Administrative Agent, each of the
officers (as specified below) of [Insert Name of Company], a Delaware
corporation (the “Company”), does hereby certify in such capacity, as follows:

 

1.             THE UNDERSIGNED [INSERT OFFICER’S TITLE] OF THE COMPANY DOES
HEREBY CERTIFY, IN SUCH CAPACITY, AS FOLLOWS:

 

(a)           The representations and warranties of the Loan Parties set forth
in each of the Loan Documents, or which are contained in any certificate
furnished by or on behalf of any Loan Party pursuant to any of the Loan
Documents, are true and correct in all material respects on and as of the date
hereof with the same effect as if made on the date hereof, except for
representations and warranties expressly stated to relate to an earlier date, in
which case such representations and warranties were true and correct in all
material respects as of such earlier date.

 

(b)           [Insert Name of [Assistant] Secretary] is the duly elected and
qualified [Assistant] Secretary of the Company and the signature set forth for
such officer below is such officer’s true and genuine signature.

 

(c)           No Default or Event of Default has occurred and is continuing as
of the date hereof or after giving effect to the Tranche B-1 Term Loans to be
made on the date hereof.

 

(d)           The conditions precedent set forth in Sections 4(a), 4(c), 4(d),
4(e) and 4(f) of the Seventh Amendment have been satisfied as of the Seventh
Amendment Effective Date, except to the extent waived or modified by the
Lenders.

 

(e)           The making of the Tranche B-1 Term Loans (including the conversion
of Existing Tranche B Term Loans into Tranche B-1 Term Loans), and the use of
proceeds thereof, will not violate the terms of any of the Indentures.

 

2.             THE UNDERSIGNED [ASSISTANT] SECRETARY OF THE COMPANY DOES HEREBY
CERTIFY, IN SUCH CAPACITY, THE FOLLOWING:

 

(a)           There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against the Company, nor has any other event occurred
which is continuing and which has, or would reasonably be expected to have, a
material adverse effect upon or to my knowledge which threatens the continued
corporate existence of the Company.

 

--------------------------------------------------------------------------------


 

(b)           The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization.

 

(c)           Attached hereto as Annex 1 is a true and complete copy of
resolutions duly adopted by the unanimous written consent of the Board of
Directors of the Company on [                  ], 2006; such resolutions have
not in any way been amended, modified, revoked or rescinded, have been in full
force and effect since their adoption to and including the date hereof and are
now in full force and effect and are the only corporate proceedings of the
Company now in force relating to or affecting the matters referred to therein.

 

(d)           Attached hereto as Annex 2 is a true and complete copy of the
Certificate of Incorporation of the Company as in effect on the date hereof, and
such certificate has not been amended, repealed, modified or restated, except as
set forth therein.

 

(e)           Attached hereto as Annex 3 is a true and complete copy of the
By-Laws of the Company as in effect on the date hereof and such By-Laws have not
been amended, repealed, modified or restated, except as set forth therein.

 

(f)            The following persons are now duly elected and qualified officers
of the Company holding the offices indicated next to their respective names
below, and the signatures appearing opposite their respective names below are
the true and genuine signatures of such officers, and each of such officers is
duly authorized to execute and deliver on behalf of the Company each of the Loan
Documents to which it is a party and any certificate or other document to be
delivered by the Company pursuant to the Loan Documents to which it is a party:

 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(g)           Attached hereto as Annex 4 is a copy of the certificate of good
standing for the Company recently issued by the jurisdiction of its
organization.

 

This Certificate, including Paragraph 2(f), may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

 

 

 

 

Name:

Name:

Title:

Title:

 

 

Date:                     ,2006

 

 

3

--------------------------------------------------------------------------------


 

ANNEX 1

 

[Resolutions]

 

--------------------------------------------------------------------------------


 

ANNEX 2

 

[Certificate of Incorporation]

 

--------------------------------------------------------------------------------


 

ANNEX 3

 

[By-Laws]

 

--------------------------------------------------------------------------------


 

ANNEX 4

 

[Certificate of Good Standing]

 

--------------------------------------------------------------------------------